Exhibit 23.1 RONALD R. CHADWICK, P.C. Certified Public Accountant 2851 South Parker Road, Suite 720 Aurora, Colorado80014 Telephone (303)306-1967 Fax (303)306-1944 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM I consent to the incorporation by reference in this Registration Statement of Whistlepig Enterprises, Inc. on Form SB-2, of my report dated January 18, 2008 (included in exhibits to such registration statement) on the financial statements of Whistlepig Enterprises, Inc. as of December 31, 2007 and for the period from May 30, 2007 (inception) through December 31, 2007. /s/ Ronald R. Chadwick, P.C. RONALD R. CHADWICK, P.C. Aurora, Colorado January 22, 2008
